 

EXHIBIT 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (together with all amendments, if
any, from time to time, this “Agreement”), dated as of November 7, 2014, is made
by OryonTechnologies, LLC, (“Oryon”), a Texas limited liability company, and
Oryon Technologies, Inc., (“Parent”), a Nevada corporation and their affiliates
(including Oryon Technologies Licensing, LLC) (collectively, the “Grantors”, and
each a “Grantor”) (but excluding EFL Tech International Group, N.V., a
Netherlands Corporation, EFL Tech B.V., a Netherlands Corporation, EFL Tech Pty.
Ltd., an Australian Corporation, and EFL Holdings Pty. Ltd., an Australian
Corporation (collectively, “EFL”)) in favor of Myant Capital Partners, Inc., M.
Richard Marcus, MRM Acquisitions, LLC, and Oryon Capital, LLC (each, a “Secured
Party” and collectively, the “Secured Parties”).

 

RECITALS

 

A.           Grantors are makers of a promissory note of even date herewith,
payable to the order of the Secured Parties (the “Secured Note”).

 

B.           The Secured Note is secured pursuant to the terms of this
Intellectual Property Security Agreement.

 

C.           In order to induce each Secured Party to enter into a Settlement
Agreement and accept the Secured Note, Grantors have agreed to enter into this
Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            Defined Terms. All terms contained in this Agreement, unless the
context indicates otherwise, and not defined herein have the meanings provided
for by the UCC to the extent the same are used or defined therein. In addition,
as used herein, the following terms shall have (unless otherwise provided
elsewhere in this Agreement) the following respective meanings (such meanings
being equally applicable to both the singular and plural form of the terms
defined):

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, now owned by a Grantor, naming a Grantor as licensee or
licensor and providing for the grant of any right to use or sell any works
covered by any Copyright or Copyright registration (including, without
limitation, all Copyright Licenses set forth in Schedule III hereto) and any
receivables derived from the Copyrights.

 

“Copyrights” means all of the following in which a Grantor now holds any
interest: all domestic and foreign copyrights, whether registered or not,
including, without limitation, all copyright rights, including revisions,
derivative works, works-in-progress, or unfinished works throughout the universe
in any and all media, in and to all original works of authorship fixed in any
tangible medium of expression, used by a Grantor (including, without limitation,
all registered copyrights described in Schedule III hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof).

 

 

 



 

“Licenses” means any Copyright Licenses, Trademark Licenses, Patent Licenses or
other license of rights, entire interests and partial interests now held by a
Grantor.

 

“Patent Licenses” means all licenses, contracts, patent rights or other
agreements, whether written or oral, now owned by a Grantor, naming a Grantor as
licensee or licensor and providing for the grant of any right to manufacture,
use or sell any invention covered by any Patent (including, without limitation,
all Patent Licenses set forth in Schedule I hereto) or otherwise granting rights
with respect to any invention on which a Patent is in existence.

 

“Obligations” means the prompt payment by the Grantors, as and when due and
payable, of all amounts of principal and interest from time to time owing by
them in request of the Secured Note and the due performance and observance by
each Grantor of all of its other obligations from time to time existing in
respect of the Secured Note.

 

“Other Intellectual Property” means industrial designs, inventions, trade
secrets, ideas, concepts, methods, techniques, processes, proprietary
information, technology, know-how, formulae, rights of publicity and other
general intangibles of like nature, now existing.

 

“Patents” means all of the following in which a Grantor now holds any interest:
(a) all domestic and foreign letters patent, design patents, and utility patents
now existing (including, without limitation, all domestic and foreign letters
patent, design patents, and utility patents described in Schedule I hereto), (b)
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office, or in any similar office or agency of the United
States or any other country or any political subdivision thereof), and (c) all
reissues, reexaminations, divisions, continuations, continuations in part,
extensions or renewals thereof, and any other applications or patents claiming
priority thereof, or applications for claimed inventions reasonably determined
to be enabled thereby, filed after the date of this Agreement.

 

“Secured Note” means that certain Secured Note, dated as of the date hereof,
made by Grantors payable to the order of the Secured Parties as referenced in
the Recitals.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, now owned by a Grantor, naming a Grantor as licensor or
licensee and providing for the grant of any right concerning any Trademark,
together with any goodwill connected with and symbolized by any such trademark
licenses, contracts or agreements (including, without limitation, all Trademark
Licenses described in Schedule II hereto).

 

2

 



 

“Trademarks” means all of the following in which a Grantor now holds: (a) all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, design marks, logos and other source or business identifiers and all
general intangibles of like nature, now owned or used by a Grantor (including,
without limitation, all registered domestic and foreign trademarks, service
marks, collective marks, certification marks, trade names, business names,
d/b/a’s, Internet domain names, trade styles, design marks, logos and other
source or business identifiers described in Schedule II hereto), (b) all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof), and (c) all extensions or renewals thereof, together with the goodwill
of the products or services symbolized by such marks.

 

The following terms shall have the respective meanings provided for in the UCC:
“Cash Proceeds”, “Noncash Proceeds”, and “Proceeds”.

 

2.            Grant of Security Interest in Intellectual Property Collateral. To
secure the prompt and complete payment, performance and observance of all the
Obligations, Grantors hereby grant, assign, convey, mortgage, pledge,
hypothecate and transfer to each Secured Party a continuing security interest in
and Lien upon all of its right, title and interest in, to and under the
following, whether owned or consigned by or to, or licensed to, a Grantor
(collectively, the “Intellectual Property Collateral” or “Collateral”):

 

(a)          all of its Patents and Patent Licenses to which it is a party,
including those referred to on Schedule I hereto;

 

(b)          all of its Trademarks and Trademark Licenses to which it is a
party, including those referred to on Schedule II hereto;

 

(c)          all of its Copyrights and Copyright Licenses to which it is a
party, including those referred to on Schedule III hereto;

 

(d)          the goodwill of the products or services symbolized by the
Trademarks;

 

(e)          all Other Intellectual Property;

 

(f)          all divisionals, reissues, renewals, continuations or extensions,
as may be appropriate, of the foregoing; and

 

(g)          all Proceeds of the foregoing, including, without limitation, any
authorized claim by a Grantor against third parties for past or present (i)
infringement of any Patent or Patent licensed under any Patent License; (ii)
infringement or dilution of any Trademark or Trademark licensed under any
Trademark License; (iii) injury to the goodwill associated with any Trademark or
any Trademark licensed under any Trademark License; (iv) infringement of any
Copyright or Copyright licensed under any Copyright License.

 

3

 



 

3.            Representations and Warranties. Each Grantor represents and
warrants that such Grantor does not have any interest in, or title to, any
registered or issued Patent, Trademark or Copyright, or pending applications for
registration or issuance of any Patent, Trademark, or Copyright, except as set
forth in Schedule I, Schedule II and Schedule III, respectively, hereto. This
Agreement is effective to create a valid and continuing Lien on and, upon the
filing hereof with the United States Patent and Trademark Office and the United
States Copyright Office and the filing of appropriate financing statements
pursuant to this Security Agreement, perfected security interests in favor of
Secured Parties in all of a Grantor’s Intellectual Property Collateral and such
perfected security interests are enforceable as such as against any and all
creditors of, and purchasers from, a Grantor. Upon the filing by a Secured Party
of this Agreement with the United States Patent and Trademark Office and the
United States Copyright Office and the filing of appropriate financing
statements pursuant to this Security Agreement, all action necessary to protect
and perfect Secured Parties’ Lien on a Grantor’s Intellectual Property
Collateral shall have been duly taken.

 

4.            Covenants. Each Grantor covenants and agrees with each Secured
Party, for the benefit of Secured Parties, that from and after the date of this
Agreement and until this Agreement is terminated pursuant to Section 13(l)
hereof:

 

(a)          Except as otherwise provided in Section 4(c), each Grantor shall
take all reasonable actions necessary to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each of
the Patents or Trademarks (now or hereafter existing), including the filing of
renewals, Section 8 affidavits of use, Section 15 affidavits of
non-contestability, opposition, interference and cancellation proceedings in all
jurisdictions where any application or registration for any Patent or Trademark
has been filed by a Grantor and such Grantor shall timely pay all fees and
expenses associated therewith, including, but not limited to, maintenance fees,
delay fees or other fees payable in any jurisdiction to obtain or maintain any
rights related to the Intellectual Property Collateral. Grantors shall
immediately disclose to Secured Parties any failure by Grantors to maintain all
of a Grantor’s rights in and to any Intellectual Property Collateral, including
any failure to pay when due any filing, maintenance or fees or expenditures
required to be paid in any jurisdiction to maintain a Grantor’s rights to any
Intellectual Property Collateral. Grantors acknowledge that a Secured Party may,
in its sole discretion, advance any fees payable by Grantors to obtain or
maintain any rights with respect to Intellectual Property Collateral and the
amount of any such advances shall constitute an Obligation of Grantors payable
to the Secured Party on demand and secured by the Intellectual Property
Collateral.

 

(b)          Except as otherwise provided in Section 4(c), each Grantor shall
notify Secured Party promptly, in writing, if it knows or has reason to know
that any application or registration relating to any Intellectual Property
Collateral (now or hereafter existing) may become abandoned or dedicated to the
public (other than through expiration of the statutory term of Patents and
Copyrights), or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or any governmental authority or court of any state or
foreign jurisdiction) regarding a Grantor’s ownership of any Intellectual
Property Collateral, its right to register the same, or to keep and maintain the
same.

 

(c)          Notwithstanding Sections 4(a) and (b), if in the ordinary course of
business, Grantors elect to discontinue using or not begin use of any of the
Trademarks, the obligations relating to notice of abandonment or dedication to
the public of the Trademarks, and the obligations to maintain, pursue, and
obtain Trademarks, as set forth in Sections 4(a) and (b), shall not apply.
Grantors shall provide twenty (20) days advance notice of their intent to
discontinue use or abandon any of the Trademarks. Section 4(c) shall apply only
to Trademarks.

 

4

 

  

(d)          If a Grantor, either directly or through any agent, employee,
licensee or designee, files an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency of
any state or foreign jurisdiction, such Grantor shall give Secured Party written
notice of such filed applications within twenty (20) days after such application
was made and such Grantor shall execute and deliver a supplement hereto (in form
of Exhibit A attached hereto) to evidence Secured Party’s Lien on such
Intellectual Property Collateral.

 

(e)          In the event that any of the Intellectual Property Collateral is
infringed upon, or misappropriated or diluted by a third party, Grantors shall
notify Secured Parties in writing reasonably promptly after a Grantor learns
thereof. Grantor, at its sole discretion and with the advice of counsel of its
choice, shall promptly take such reasonable and appropriate actions to enforce
its rights and protect such Intellectual Property Collateral, whether by action,
suit, proceeding or otherwise.

 

5.            Covenants as to the Intellectual Property Collateral. So long as
any of the Obligations under the Secured Note remain outstanding or unless each
Secured Party shall otherwise consent in writing:

 

(a)          Further Assurances. Subject to the terms and conditions of this
Agreement, each Grantor will at its expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be reasonably necessary or appropriate or that a Secured
Party may reasonably request in order to (i) perfect and protect the security
interest purported to be created hereby; (ii) enable a Secured Party to exercise
and enforce its rights and remedies hereunder in respect of the Intellectual
Property Collateral; or (iii) otherwise effect the purposes of this Agreement,
including, without limitation: (A) marking conspicuously each License and, at
the request of a Secured Party, each of its Records pertaining to the
Intellectual Property Collateral with a legend, in form and substance
satisfactory to a Secured Party, indicating that such License or Intellectual
Property Collateral is subject to the security interest created hereby,
(B) executing and filing (to the extent, if any, that Grantor’s signature is
required thereon) or authenticating the filing of, such financing or
continuation statements, or amendments thereto, as may be necessary or desirable
or that a Secured Party may request in order to perfect and preserve the
security interest purported to be created hereby, (C) furnishing to a Secured
Party from time to time statements and schedules further identifying and
describing the Intellectual Property Collateral and such other reports in
connection with the Collateral as a Secured Party may reasonably request, all in
reasonable detail, (D) if any Intellectual Property Collateral shall be in the
possession of a third party, notifying such Person of a Secured Party security
interest created hereby and obtaining a written acknowledgment from such Person
that such Person holds possession of the Collateral for the benefit of a Secured
Party, which such written acknowledgement shall be in form and substance
satisfactory to a Secured Party, (E) if required by Section 7 herein, executing
and delivering an assignment for security relating to the Intellectual Property
Collateral, and (F) taking all actions required by applicable law or by other
law as applicable in any foreign jurisdiction.

 

5

 

  

(b)          Maintenance of Intellectual Property Collateral. Grantors shall
not, without the express prior written consent of a Secured Party, sell,
encumber, pledge, hypothecate, dispose of or grant any other security interest
in the Intellectual Property Collateral, regardless of whether same is allegedly
or expressly inferior to the security interest granted hereby. Grantors shall
pay, at the cost and expense of Grantors, prior to delinquency, any tax, charge,
lien or assessment against the Intellectual Property Collateral. Subject to
Sections 4(c) and 4(d) herein, Grantors shall take all actions necessary or
reasonable to maintain the value of all Intellectual Property Collateral,
including, but not limited to, the payment of all fees and expenses required to
be paid to maintain, renew, file, document or otherwise maintain in effect all
Patents, Trademarks, Copyrights and other Intellectual Property Collateral in
all jurisdictions where such Intellectual Property Collateral has been filed or
where any patent applications have been made or filed. Grantors shall perform
all covenants and obligations of Grantors under the Intellectual Property
Security Agreement. Any licenses of the Intellectual Property Collateral shall
be on commercially reasonable terms.

 

(c)          Conduct of Business. Subject to the terms and conditions of this
Agreement, each Grantor shall: (i) preserve and maintain its legal existence and
all of its material rights, privileges, licenses and franchises, including, but
not limited to, all its Patent rights; (ii) comply with the requirements of all
applicable laws, rules, regulations and orders of governmental or regulatory
authorities; (iii) pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
property prior to the date on which penalties attach thereto, except for any
such tax, assessment , charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained; and (iv) keep adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles consistently applied.

 

6.            Additional Provisions Concerning the Collateral.

 

(a)          Each Grantor hereby authorizes Secured Parties to file, one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral. A photocopy or other reproduction of this Agreement or any financing
statement covering the Intellectual Property Collateral or any part thereof
shall be sufficient as a financing statement or other filing with the U.S.
Patent and Trademark Office where permitted by law.

 

(b)          Each Grantor hereby irrevocably appoints Secured Parties as its
attorneys-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in
Secured Parties’ discretion, to take any action and to execute any instrument
which any Secured Party may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, (i) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys past due and currently due and to become due under or in respect of
any Collateral; (ii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) above;
(iii) to file any claims or take any action or institute any proceedings which
any Secured Party may deem necessary to enforce the rights of Secured Parties’
with respect to any Collateral; and (iv) to execute assignments, licenses and
other documents to enforce the rights of Secured Parties with respect to any
Collateral. This power is coupled with an interest and is irrevocable until all
of the Obligations are paid in full after the termination of the Secured Note.

 

6

 

  

(c)          For the purpose of enabling Secured Parties to exercise rights and
remedies hereunder, only at such time as any Secured Party shall be lawfully
entitled to exercise such rights and remedies, and subject to the terms and
conditions of this Agreement, and for no other purpose, each Grantor hereby
grants to each Secured Party, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, assign, license or sublicense any
Intellectual Property Collateral owned by such Grantor, with the exception of
the exclusive license granted to Myant Capital Partners, Inc. in Canadian
Patents No. 2,276,448, wherever the same may be located, including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof. Upon the payment in full of all of the Obligations after the
cancellation or termination of the Secured Note, each Secured Party (subject to
Section 13(l) hereof) shall release and reassign to the applicable Grantor
(exercisable without payment of royalty or other compensation to such Secured
Party) all of Secured Party’s right, title and interest in and to the
Intellectual Property Collateral, and the Licenses, all without recourse,
representation or warranty whatsoever and at such Grantor’s sole expense. Each
Grantor hereby releases Secured Parties from any claims, causes of action and
demands at any time arising out of or with respect to any actions taken or
omitted to be taken by any Secured Party under the powers of attorney granted
herein other than actions taken or omitted to be taken through any Secured
Party’s gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.

 

(d)          If any Grantor fails to perform any agreement or covenant contained
herein, Secured Party may itself perform, or cause performance of, such
agreement or obligation, in the name of Grantors, or any one of them, or any
Secured Party, and the expenses of any Secured Party incurred in connection
therewith, including, but not limited to, the amount of any fees or expenses
advanced by any Secured Party, in its sole discretion, to maintain any Patent or
Trademark rights or filings in any jurisdiction, shall be payable by Grantors
pursuant to Section 8 hereof and shall be secured by the Collateral.

 

(e)          The powers conferred on each Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder,
Secured Parties shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

Anything herein to the contrary notwithstanding (i) each Grantor shall remain
liable under the Licenses and otherwise with respect to any of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed; (ii) the exercise by any
Secured Party of any of its rights hereunder shall not release any Grantor from
any of its obligations under the Licenses or otherwise in respect of the
Collateral; and (iii) Secured Parties’ agents shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall any Secured Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

7.            Remedies Upon Default. If any Default or Event of Default shall
have occurred and be continuing:

 

7

 

  

(a)          any Secured Party may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected Collateral), and
also may (i) take absolute control of the Collateral, including, without
limitation, transfer into Secured Parties’ names or into the name of their
nominee or nominees (to the extent a Secured Party has not theretofore done so)
and thereafter receive, for the benefit of any Secured Party, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof;
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of any Secured Party forthwith, assemble all or part of
the Collateral as directed by Secured Party and make it available to Secured
Party at a place or places to be designated by mutual agreement, and a Secured
Party may enter into and occupy during normal business hours any premises owned
or leased by the Grantors, or any one of them, where the Collateral or any part
thereof is located or assembled for a reasonable period in order to effectuate
Secured Parties’ rights and remedies hereunder or under law, without obligation
to any Grantor in respect of such occupation; and (iii) without notice except as
specified below and without any obligation to prepare or process the Collateral
for sale, (A) sell the Collateral or any part thereof in one or more parcels at
public or private sale, at any of Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as Secured Party may deem commercially reasonable and/or
(B) lease, license or dispose of the Collateral or any part thereof upon such
terms as Secured Party may deem commercially reasonable. Secured Party may be
the purchaser of all or any part of the Collateral so sold and may purchase
Collateral by set-off against the amount of Obligations secured hereby. Each
Grantor agrees that, to the extent notice of sale or any other disposition of
the Collateral shall be required by law, at least twenty (20) days’ notice to
Grantors, or any one of them, of the time and place of any public sale or the
time after which any private sale or other disposition of the Collateral is to
be made shall constitute reasonable notification. A Secured Party shall not be
obligated to make any sale or other disposition of Collateral regardless of
notice of sale having been given. A Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor hereby waives any claims
against the Secured Parties arising by reason of the fact that the price at
which the Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if a Secured Party is the purchaser or
accepts the first offer received and does not offer the Collateral to more than
one offeree, and waives all rights that any Grantor may have to require that all
or any part of the Collateral be marshaled upon any sale (public or private)
thereof. Each Grantor hereby acknowledges that (i) any such sale of the
Collateral by Secured Party shall be made without warranty; (ii) a Secured Party
may specifically disclaim any warranties of title, possession, quiet enjoyment
or the like; and (iii) such actions set forth in clauses (i) and (ii) above
shall not adversely affect the commercial reasonableness of any such sale of the
Collateral. Upon any such sale, a Secured Party shall have the right to deliver,
assign and transfer to the purchaser the Collateral. Each purchaser at any such
sale shall hold the purchased property absolutely free from any claim or right
of any nature, including any equity or right of redemption, of a Grantor, and
each Grantor specifically waives all rights of redemption, stay or appraisal
which such Grantor has or may have hereunder under any rule or law or statute.
In addition to the foregoing, (i) upon written notice to any Grantor from a
Secured Party, each Grantor shall cease any use of the Intellectual Property
Collateral or any trademark, patent or copyright similar thereto for any purpose
described in such notice; (ii) a Secured Party may, at any time and from time to
time, upon twenty (20) days’ prior notice to any Grantor, license, whether
general, special or otherwise, and whether on an exclusive or non-exclusive
basis, subject to any preexisting Licenses, any of the Intellectual Property
Collateral, throughout the universe for such term or terms, on such conditions,
and in such manner, as Secured Party shall, in its sole discretion, determine;
and (iii) Secured Party may, at any time, pursuant to the authority granted in
Section 6 hereof (such authority being effective upon the occurrence of a
Default or an Event of Default execute and deliver on behalf of the Grantors, or
any one of them, one or more instruments of assignment of the Intellectual
Property Collateral (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

8

 

  

(b)          All Cash Proceeds received by a Secured Party in respect of any
sale of or collection from, or other realization upon, all or any part of the
Collateral may, in the discretion of a Secured Party, be held by a Secured Party
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to Secured Party pursuant to Section 8 hereof) in whole
or in part by a Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect. Any surplus of such cash or Cash
Proceeds held by a Secured Party and remaining after payment in full of all of
the Obligations after termination of the Secured Note shall be paid over to
Grantors or whomsoever shall be contractually and/or lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

 

(c)          In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which Secured Parties are
legally entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the rate specified in the Secured Note for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the reasonable costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by any
Secured Party to collect such deficiency.

 

(d)          Each Grantor hereby acknowledges that if a Secured Party complies
with any applicable state or federal law requirements in connection with a
disposition of the Collateral (including, but not limited to, complying with
private placement offering restrictions and requiring investment representatives
from purchasers of the Pledged Interests or other securities), such compliance
will not adversely affect the commercial reasonableness of any sale or other
disposition of the Collateral.

 

(e)          Secured Parties shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of Secured Party’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantors lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of Secured Party’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waive the
benefits of all such laws.

 

9

 

  

8.            Indemnity and Expenses.

 

(a)          Each Grantor agrees to defend, protect, indemnify and hold harmless
each Secured Party (and its partners, officers, directors, employees, attorneys,
consultants and agents) from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees, costs, expenses and disbursements of
a Secured Party’s counsel) to the extent that they arise out of or otherwise
result from this Agreement (including, without limitation, enforcement of this
Agreement), except claims, losses or liabilities resulting solely and directly
from a Secured Party’s gross negligence or willful misconduct, as determined by
a final judgment of a court of competent jurisdiction.

 

(b)          Each Grantor agrees to pay to Secured Parties upon demand the
amount of any and all costs and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for a Secured Party and of any experts
(including, without limitation, any collateral trustee which may act as
collateral agents of Secured Party), which a Secured Party may incur in
connection with (i) the termination of this Agreement; (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral; (iii) the enforcement of any of the rights of
Secured Parties hereunder; or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

 

9.            Security Interest Absolute. All rights of Secured Parties, all
Liens and all obligations of Grantors hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Secured Note or any other agreement or instrument relating thereto, (b) any
change in the time, manner or place of payment of, or in any other term in
respect of, all or any of the Obligations, or any other amendment, modification
or waiver of or consent to any departure from the Secured Note, (c) any exchange
or release of, or non-perfection of any Lien on any Collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Obligations. All authorizations and agencies contained herein with respect
to any of the Collateral are irrevocable and powers coupled with an interest.

 

10.          Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against a
Grantor for liquidation or reorganization, should a Grantor become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of a Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

10

 

  

11.          Notices. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give or serve upon another any such communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified at the address set forth in this Security Agreement,
and given in the manner required by this Security Agreement.

 

12.          Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

 

13.          Miscellaneous.

 

(a)          No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by Grantors and each Secured Party, and no
waiver of any provision of this Agreement, and no consent to any departure by a
party, or any one of them, therefrom, shall be effective unless it is in writing
and signed by the other party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)          No failure on the part of Secured Party to exercise, and no delay
in exercising, any right hereunder or on the part of Secured Party to exercise,
and no delay in exercising, any rights under the Secured Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of each Secured Party provided in the Secured
Note are cumulative and are in addition to, and not exclusive of, any rights or
remedies provided by law. The rights of each Secured Party under the Secured
Note against any party thereto are not conditional or contingent on any attempt
by such Person to exercise any of its rights under the Secured Note against such
party or against any other Person, including, but not limited to, each Grantor.

 

(c)          Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

(d)          THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 

11

 

  

(e)          ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF
TEXAS OR THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF TEXAS, AND
APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH GRANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND CONSENTS TO THE AUTHORITY TO GRANT SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

 

(f)          Each Grantor irrevocably consents to the service of process of any
of the aforesaid courts in any such action, suit or proceeding by the mailing of
copies thereof by registered or certified mail (or any substantially similar
form of mail); postage prepaid, to the Grantors at its address provided herein,
such service to become effective ten (10) days after such mailing.

 

(g)          Nothing contained herein shall affect the right of Secured Party to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against the Grantors, or any one of them, or any property
of any Grantor in any other jurisdiction.

 

(h)          Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages.

 

(i)          EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) SECURED PARTY WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE SECURED NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

 

(j)          All of the covenants, stipulations, promises and agreements in this
Agreement contained by or on behalf of Grantors shall bind their successors and
assigns, whether so expressed or not; provided, however, that Grantors may not,
without the prior written consent of Secured Party, assign any rights, duties or
obligations under this Agreement. Without the consent of Grantors, a Secured
Party may, in its sole discretion, at any time or from time to time while any
portion of the indebtedness evidenced hereby remains unpaid, transfer, sell,
assign or pledge this Agreement (or any portion thereof), the Secured Note, and
any of the other documents or agreements executed by Grantors to secure the
Secured Note.

 

(k)          This Agreement shall create a continuing security interest in each
of the Grantor’s Collateral and shall (i) remain in full force and effect until
the later of (A) the payment in full of the Obligations and (B) the termination
of the Secured Note and (ii) be binding on each Grantor and all other Persons
who become bound as debtor to this Agreement in accordance with Section 9-203(d)
of the UCC and shall inure, together with all rights and remedies of Secured
Party hereunder, to the benefit of Secured Party and its successors, transferees
and assigns.

 

12

 

  

(l)          Upon the satisfaction in full of the Obligations and the payment in
full of the Secured Note, (i) this Agreement and the security interests created
hereby shall terminate and all rights to the Collateral shall revert to Grantors
and (ii) each Secured Party will, upon Grantors’ request and at Grantors’
expense, without any representation, warranty or recourse whatsoever, (A) return
to Grantors such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to Grantors such documents as Grantors shall reasonably request to evidence such
termination.

 

(m)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(n)          This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile
shall be equally effective as delivery of an original executed counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 

13

 

  

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.





 

  GRANTORS:       ORYON TECHNOLOGIES, LLC

  

  By:     Name:     Title:  

  

  ORYON TECHNOLOGIES, INC.

  

  By:     Name:     Title:  

  

  ORYON TECHNOLOGIES LICENSING LLC

  

  By:     Name:     Title:  

  

  SECURED PARTY:       MYANT CAPITAL PARTNERS, INC.

  

  By:     Name:     Title:  

  



Signature Page to

Intellectual Property Security Agreement

  

 

 

   

  SECURED PARTY:       TONY CHAHINE

  

  By:     Name:     Title:  

  

  SECURED PARTY:       M. RICHARD MARCUS

  

  By:     Name:     Title:  

  

  SECURED PARTY:       MRM ACQUISITIONS, LLC

  

  By:     Name:     Title:  

  

  SECURED PARTY:       ORYON CAPITAL, LLC

  

  By:     Name:     Title:  

 



Signature Page to

Intellectual Property Security Agreement

 

 

 

  

ACKNOWLEDGEMENT OF GRANTORS

 

STATE OF     §



      §



COUNTY OF     §

 

On this _____ day of November, 2014, before me personally appeared
                             , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
Oryon Technologies, Inc., a Nevada corporation, who being by me duly sworn did
depose and say that he is an authorized officer of said corporation, the said
instrument was signed on behalf of said corporation as authorized by its Board
of Directors and that he acknowledged said instrument to be the free act and
deed of said corporation.

 

      Notary Public in and for the State of
                                       

 

STATE OF     §



  §



COUNTY OF     §

 

On this _____ day of November, 2014, before me personally appeared
                               , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
Oryon Technologies, LLC, a Texas limited liability company, who being by me duly
sworn did depose and say that he is an authorized officer of said limited
liability company, the said instrument was signed on behalf of said limited
liability company as authorized by its Board of Managers and that he
acknowledged said instrument to be the free act and deed of said limited
liability company.

 

      Notary Public in and for the State of
                                       

 

Acknowledgment of Grantors to

Intellectual Property Security Agreement

  

 

 

  

EXHIBIT A

 

SUPPLEMENT TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This supplement, dated _____________________, 2014, is delivered pursuant to
Section 4(b) of that certain Intellectual Property Security Agreement, dated as
of July __, 2014 (as from time to time amended, modified or supplemented, the
“Agreement”; the terms defined therein and not otherwise defined herein being
used as therein defined), made by Oryon Technologies, LLC and Oryon
Technologies, Inc. in favor of Myant Capital Partners, Inc., Tony Chahine, M.
Richard Marcus, MRM Acquisitions, LLC, and Oryon Capital, LLC. The undersigned
hereby agrees that (i) this supplement may be attached to the Agreement; (ii)
that it is a Grantor under the Agreement; and (iii) that it will comply with and
be subject to, including representations and warranties, all the terms and
conditions of the Agreement, including its schedules as supplemented hereby.

 

Schedules I, II and III of the Agreement are hereby supplemented with the
information relating to the undersigned set forth as Schedules I, II and III
hereto, respectively. All references in the Agreement to such Schedules shall be
deemed to refer to such Schedules, as supplemented hereby.

 



 

  [NAME OF GRANTOR]

  

  By:     Name:     Title:  



 



Exhibit A to

Intellectual Property Security Agreement



 

 

 

 





Schedule I – Patents and Patent Licenses

 

   Name     Country  patent No.  Application Number                  1 
Addressable PTF Receptor for Irradiated Images (Biometrics)    US  6936335 
10/450,708                  2  Addressable PTF Receptor for Irradiated Images
(Biometrics)     PCT     PCT/US2001/050573 EPO 2001/987,503.8                 
3  Alerting System Using Elastomeric EL Lamp Structure     US  6271631 
09/482,389 4  Alerting System Using Elastomeric EL Lamp Structure     Taiwan 
NI-147212  90100634                  5  Deployment of EL Structures on Porous or
Fibrous Substrates     US  6551726  09/870,184                  6  Elastomeric
EL Lamp on Apparel     US  6309764  09/523,434                  7  Elastomeric
Electroluminescent Lamp  Main Patent  US  5856030  08/774,743                 
8  Elastomeric Electroluminescent Lamp  Main Patent  South Korea  0307474 
1999-7006007                  9  Elastomeric Electroluminescent Lamp  Main
Patent  Brazil  P099467                     10  Elastomeric Electroluminescent
Lamp  Main Patent  Australia  727172  57243/98                  11  Elastomeric
Electroluminescent Lamp  Main Patent  Belgium  0958713  97953511.9            
     12  Elastomeric Electroluminescent Lamp  Main Patent  France  0958713 
97953511.9                  13  Elastomeric Electroluminescent Lamp  Main
Patent  Great Britain  0958713  97953511.9

 

 

 

  

   Name     Country  patent No.  Application Number                  14 
Elastomeric Electroluminescent Lamp  Main Patent  italy  0958713  97953511.9   
              15  Elastomeric Electroluminescent Lamp  Main Patent  Netherlands 
0958713  97953511.9                  16  Elastomeric Electroluminescent Lamp 
Main Patent  Canada     2276448                  17  Elastomeric
Electroluminescent Lamp  Main Patent  Germany  69739899.4  97953511.9         
        18  Elastomeric Electroluminescent Lamp  Main Patent  Spain  0958713 
97953511.9                  19  Elastomeric Electroluminescent Lamp  Main
Patent  Hong Kong  1023902  00102904.1                  20  Elastomeric
Electroluminescent Lamp  Main Patent  Mexico  216800  996183                 
21  Electroluminescent Lamp Membrane Switch (Continuation)     US  7,186,936 
11/438,182                  22  Electroluminescent Lamp Membrane Switch
(Continuation)     EPO     6749406.2                  23  Electroluminescent
Lamp Membrane Switch (Continuation)     China  200680020154  200680020154      
           24  Electroluminescent Lamp Membrane Switch (Continuation)     Japan 
   Patent applicat 2008-515691                  25  Electroluminescent Lamp
Membrane Switch     US  7,049,536  11/148,216                  26 
Electroluminescent Lamp Membrane Switch (CIP)     US  58068114.54  11/452,441

 



-2-

 



 

   Name     Country  patent No.  Application Number                  27 
Electroluminescent Lamp Membrane Switch (CIP)    China    200780026715.2      
           28  Electroluminescent Lamp Membrane Switch (CIP)     Taiwan    
096121099                  29  Electroluminescent Lamp Membrane Switch (CIP)    
EU     App No. 07835790.2                  30  Electroluminescent System in
Monolithic Structure     US  5,856,029  08/656,435                  31 
Electroluminescent System in Monolithic Structure     Spain  97928691.1 
97928691.1                  32  Electroluminescent System in Monolithic
Structure     Great Britain  0906714  97928691.1                  33 
Electroluminescent System in Monolithic Structure     Germany  69729867.1 
97928691.1                  34  Electroluminescent System in Monolithic
Structure     Hong Kong  1019184  99104302.7                  35  Irradiated
Images Described by Electrical Contact     US  6091838  09/093,549            
     36  Irradiated Images Described by Electrical Contact     Singapore  77972 
200007177.9                  37  Irradiated Images Described by Electrical
Contact     Taiwan  NI-169617  88121056                  38  Irradiated Images
Described by Electrical Contact     Canada     2334620                  39 
Irradiated Images Described by Electrical Contact     Japan  4508417 
2000-553915                  40  Irradiated Images Described by Electrical
Contact     South Korea  0603917  2000-7013978

 

-3-

 

  

   Name     Country  patent No.  Application Number                  41 
Irradiated Images Described by Electrical Contact    EPC    99927327.9         
        42  Membranous EL System in UV-Cured Urethane Envelope     US  6717361 
09/974,941                  43  Membranous EL System in UV-Cured Urethane
Envelope     china  01817197.4  01817197.4                  44  Membranous EL
System in UV-Cured Urethane Envelope     EU     01988130.9 PCT/US01/42660      
           45  Membranous EL System in UV-Cured Urethane Envelope     Taiwan 
NI-185118  90125110                  46  Membranous EL System in UV-Cured
Urethane Envelope     Japan     2002-548747 is JP app. no.  PCT/US01/42660      
           47  Membranous Monolithic EL Structure with Urethane Carrier Patent 
   US  6696786  09/974,918                  48  Membranous Monolithic EL
Structure with Urethane Carrier Patent     Japan  4190884  2000-5354006         
        49  Membranous Monolithic EL Structure with Urethane Carrier Patent    
Taiwan  NI-185542  90125106                  50  Membranous Monolithic EL
Structure with Urethane Carrier Patent     China  01817193.1  01817193.1

 



-4-

 

 

   Name     Country  patent No.  Application Number                  51  Method
of Construction of Elastomeric EL Lamp    US  6270834  09/173,404               
  52  Method of Construction of Elastomeric EL Lamp     China  99125456.2 
99125456.2                  53  Method and Apparatus for Illuminating a Key Pad 
   US  6824288  10/163,749                  54  Method for Constructing EL
System in Monoithic Structure     US  5980976  09173104                  55  PTF
Touch Enabled Image Generator     US  6606399  09/924,436                  56 
UV-Curable Inks for PTF Laminates (Including Flexible Circuitry)     US    
10/476,494                  57  UV-Curable Inks for PTF Laminates (Including
Flexible Circuitry)     Japan  2003-505946                     58  UV-Curable
Inks for PTF Laminates (Including Flexible Circuitry)     China  02802649.7 
02802649.7                  59  Transparent EL Lamp Patent     US  8,106,578 
11/638,304                  60  Highly Transmissive Electroluminescent Lamp    
PCT     PCT/US2007/024820                  61  Translucent Layer including
Metal/Metal Oxide     US  6,261,633  09/173,521

 



-5-

 

 

   Name     Country  patent No.  Application Number                  62 
Elastomeric Electroluminescent Lamp    Japan    530275/98                  63 
Electroluminescent Lamp Graphic Overlay     US     11/148,215                 
64  Electroluminescent Lamp Membrane Switch     PCT  2006/012801               
     65  Electroluminescent Lamp Membrane Switch     US  8,110,765 B2 
11/452,441                  66  Hybrid Electroluminescent Assembly     US 
8,727,550  12/402,648                  67  Flexible Interconnect Circuitry
System     US     14/252,027                  68  Electroluminescent Lamp
Membrane Switch (CIP)      Hong Kong     Pending

 

Patent Licenses

 

The License Agreement referenced in the Subscription Agreement by and between
Oryon Technologies, Inc. and EFL Tech, B.V., and attached thereto as Exhibit G.

License Agreement by and among Oryon Technologies, Inc., Oryon Technologies,
LLC, and Oryon Technologies Licensing, LLC and Calmatech B.V., made as of March
28, 2104 (the “Calmatech License”), provided however that Grantors state that
the Calmatech License is void, terminated, and not in effect and therefore the
Calmatech License will be deemed removed from this schedule if Grantors provide
evidence of its termination and voidness, or provide representations and
warranties of its termination and voidness.

 

-6-

 

  

Schedule II - Trademarks

 

Serial
Number  Reg.
Number  Word Mark  Check
Status  Live/Dead  Registered Under                  85762309  4499030  E
Elastolite Personal Lighting System  TSDR  LIVE  OryonTechnologies, LLC         
        85762301  4499029  Elastolite Personal Lighting System  TSDR  LIVE 
OryonTechnologies, LLC                  78847064  3327569  Elastolite  TSDR 
LIVE  OryonTechnologies, LLC                  75894559  2687776  Elastolite 
TSDR  LIVE  OryonTechnologies, LLC

 

 

 

  

Schedule III – Copyrights and Copyright Licenses

 

None

 

 

